Case 2:13-cr-00183-VAP Document 285-1 Filed 02/03/20 Page 1 of 20 Page ID #:5124




   1 Gary S. Lincenberg - State Bar No. 123058
        glincenberg@birdmarella.com
   2 Thomas V. Reichert - State Bar No. 171299
        treichert@birdmarella.com
   3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   4 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   5 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   6
     Attorneys for Defendant
   7 Todd Michael Ficeto
   8
   9                              UNITED STATES DISTRICT COURT
  10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12 UNITED STATES OF AMERICA,                          CASE NO. 2:13-CR-00183 VAP
  13                     Plaintiff,                     Declaration of Thomas V. Reichert
  14               vs.                                  Date: March 23, 2020
                                                        Time: TBD
  15 FLORIAN WILHELM JURGEN                             Crtrm.: 8A
     HOMM, TODD MICHAEL FICETO,
  16 COLIN HEATHERINGTON, and
     CRAIG HEATHERINGTON,
  17
              Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       3632759.1
                                       Declaration of Thomas V. Reichert
Case 2:13-cr-00183-VAP Document 285-1 Filed 02/03/20 Page 2 of 20 Page ID #:5125




   1                         DECLARATION OF THOMAS V. REICHERT
   2               I, Thomas V. Reichert, declare as follows:
   3               1.    I am an active member of the Bar of the State of California and a
   4 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
   5 A Professional Corporation, attorneys of record for Defendant Todd Michael Ficeto
   6 in this action. I make this declaration in support of Sentencing Memorandum of
   7 Todd Ficeto. Except for those matters stated on information and belief, I make this
   8 declaration based upon personal knowledge and, if called upon to do so, I could and
   9 would so testify.
  10               2.    I attach as Exhibit 1 hereto a true and correct copy a certified
  11 translation of the September 25, 2019 decision of the Swiss Tribunal handling the
  12 indictment of Florian Homm, among others.
  13               I declare under penalty of perjury under the laws of the United States of
  14 America that the foregoing is true and correct, and that I executed this declaration
  15 on February 3, 2020, at Los Angeles, California.
  16
  17
  18                                                      Thomas V. Reichert
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       3632759.1                                         2
                                          Declaration of Thomas V. Reichert
Case 2:13-cr-00183-VAP Document 285-1 Filed 02/03/20 Page 3 of 20 Page ID #:5126



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27                     EXHIBIT 1
  28
Case
 Case2:15-cv-00328-JES-MRM
      2:13-cr-00183-VAP Document
                            Document
                                 285-1781
                                        Filed
                                            Filed
                                               02/03/20
                                                  09/30/19
                                                         Page
                                                           Page
                                                              4 of720
                                                                    of 39
                                                                    3000Page
                                                                          PageID
                                                                              IDAve
                                                                         Marcus   #:5127
                                                                                    23793
                                                                                         Suite 1E6
                                                                                         Lake Success, NY 11042
                                                                                         www.parkeval.com



                                                            EINGEGANGEN 26 Sept. 2019



  Bundesstrafgericht

  Federal Criminal Court

  Federal Criminal Court

  Federal Criminal Court




        Case number: SK.2019.12




                                  Decision of September 25th, 2019
                                  Criminal Court


 Composition
                                  Federal criminal judges Nathalie Zufferey, presiding
                                  judge, Jean-Luc Bacher and Stephan Zenger, clerk
                                  Joëlle Fontana

  Parties                         CONFEDERATION           PUBLIC     PROSECUTOR,          re-
                                  presented by the Federal Prosecutor Mrs Graziella De
                                  Falco Haldemann, route de Chavannes 31, PO BOX,
                                  1001 Lausanne,

                                  and


                                  the plaintiffs :

                                   1. ABSOLUTE ACTIVIST VALUE MASTER FUND
                                  LTD,
                                  2. ABSOLUTE ACTIVIST VALUE FUND LTD,
                                  3. ABSOLUTE ACTIVIST VALUE FUND LP,
                                  4. ABSOLUTE EAST WEST FUND LTD,
                                  5. ABSOLUTE EAST WEST FUND LP,
                                  6. ABSOLUTE EAST WEST MASTER FUND LTD,
                                  7. ABSOLUTE EUROPEAN CATALYST FUND LTD,
                                  8. ABSOLUTE GERMANY FUND LTD,
                                  9. ABSOLUTE INDIA FUND LTD,
                                  10. ABSOLUTE OCTANE FUND LTD,
                                  11. ABSOLUTE OCTANE FUND LP,



                                         CERTIFIED TRANSLATION
    Park Case #187135                        Page 1 of 16                    French > English Translation
Case
 Case2:15-cv-00328-JES-MRM
      2:13-cr-00183-VAP Document
                            Document
                                 285-1781
                                        Filed
                                            Filed
                                               02/03/20
                                                  09/30/19
                                                         Page
                                                           Page
                                                              5 of820
                                                                    of 39
                                                                    3000Page
                                                                          PageID
                                                                              IDAve
                                                                         Marcus   #:5128
                                                                                    23794
                                                                                      Suite 1E6
                                                                                      Lake Success, NY 11042
                                                                                      www.parkeval.com




                                              -2




             12. ABSOLUTE OCTANE MASTER FUND LTD,
             13. ABSOLUTE RETURN EUROPE FUND LTD,


             Represented by Mr. Jean-Marc Carnicé, attorney, rue Jacques-Balmat 5, PO
             BOX 5839 1211 Geneva 11,


             Versus

             1. Florian HOMM, born on October 7th, 1959, residing at Wilhelm-Bonn-Strasse
             9, 61476 Kronberg im Taunus, Germany, represented by Mr. Marc Engler,
             attorney, Lbwenstrasse 2,PO BOX 2121, 8022 Zurich,


             2. Urs   MEISTERHANS,         born    on   November    10th,   1960,   residing   at
             Saumacherstrasse 14, PO BOX, 8307 Effretikon, represented by Mr. Daniel U.
             Walder, court appointed attorney, Freiestrasse 204, 8032 Zurich,

             3. Marcel EICHMANN, born on September 28th, 1966, residing at Ellikonerstrasse
             43, 8500 Frauenfeld, represented by Mr. Lucius Richard Blattner, attorney, Sel-
             naustrasse 6, 8001 Zurich,


             4. Pascal FREI, born on November 26th, 1979, residing at Langdorfstrasse 15,
             8500 Frauenfeld, represented by Mr. Peter Bettoni, attorney, Hermann Giitz-Strasse
             21, PO BOX 2290, 8401 Winterthur,



             As well as requested third parties:

        1.     Susan DEVINE, residing at 2231 Forrest Lane, 34102 Naples, FL, USA,
        represented by Mr. Alec Reymond, @lex attorneys, rue de Contamines 6, 1206
        Geneva,




                                          CERTIFIED TRANSLATION
    Park Case #187135                         Page 2 of 16                  French > English Translation
 Case
  Case2:15-cv-00328-JES-MRM
       2:13-cr-00183-VAP Document
                             Document
                                  285-1781
                                         Filed
                                             Filed
                                                02/03/20
                                                   09/30/19
                                                          Page
                                                            Page
                                                               6 of920
                                                                     of 39
                                                                     3000Page
                                                                           PageID
                                                                               IDAve
                                                                          Marcus   #:5129
                                                                                     23795
                                                                               Suite 1E6
                                                                               Lake Success, NY 11042
                                                                               www.parkeval.com




                                                      -3-


                    2.     BREK STIFTUNG, Landstrasse 151, 9494 Schaan, Liechtenstein


                     3.    HOSIFA STIFTUNG, Liechtenstein


                     4.    MALON CONSULTING AG, c/o Footuro Betriebs AG, Schulhaustrasse 14,
                     8002 Zurich,


                     5.    VATULELE SL,


                     represented by Mr. Jan Berchtold, Bachmann Rechtsanwâlte AG, attorney, PO BOX,
                     8027 Zurich




Purpose     Referral of indictment (art. 329 CCP)




                                         CERTIFIED TRANSLATION
     Park Case #187135                       Page 3 of 16            French > English Translation
Case
 Case2:15-cv-00328-JES-MRM
      2:13-cr-00183-VAP Document
                            Document
                                 285-1781Filed
                                            Filed
                                               02/03/20
                                                  09/30/19Page
                                                            Page
                                                               7 of1020
                                                                      of 39
                                                                         Page
                                                                      3000  PageID
                                                                                IDAve
                                                                           Marcus   #:5130
                                                                                      23796
                                                                                               Suite 1E6
                                                                                               Lake Success, NY 11042
                                                                                               www.parkeval.com



                                                         -4-




 Facts:


 On February 20th, 2019, the Federal Public Prosecutor's Office (hereinafter MPC) transmitted to the
 Criminal Court of the Federal Criminal Court (hereinafter: the court) an indictment against Florian
 Homm, Urs Meisterhans, Marcel Eichmann and Pascal Frei for offences of fraud, unfair management,
 breach of trust, money laundering, forgery of titles, fraudulent bankruptcy, fraudulently obtaining a false
 statement and breach of the obligation to disclose.




 The Court examines the legal grounds:



 1.


 1.1       In Content of Art. 329 §. 1 to 3 of the Swiss code of Criminal Procedure of October 5th,
           2007 (CCP; RS 312.0), the Director of procedure examines whether the indictment and the case
           are properly written, whether the conditions for the opening of public proceedings are met and
           whether there are valid grounds not to proceed. If it appears after that examination or later in the
           proceedings that a judgment on the merits cannot yet be given, the court shall suspend the
           proceedings. If necessary, he refers the charges to the public prosecutor's office for addition or
           correction. The court shall decide whether a suspended case remains pending before it.


           The charges preliminary examination under art. 329 of the CCP is a provisional examination limited to
           formal matters and summary in nature. Doing this, clearly insufficient charges from a formal or material
           point of view leading to proceedings before the court should be avoided. This is not about recognizing
           the charges as true (ATF 141 IV 20 consid. 1.5.4, JdT 2015 IV 191, Federal Court decision 6B
           676/2013 of April 28th, 2014 consid. 3.6.4 and quoted refs.)


 1.2       An offence may only be tried if the public prosecutor has filed with the competent court an indictment
           against a specific person on the basis of precisely described facts (art. 1 CCP). Dedicated to Article
           9 of the CCP, the accusatory principle also derives from Art. 29 §. 2 Cst, 32 §. 2 Cst. and 6 §. 1 and
           3 let. a and b ECHR. According to this principle, the indictment defines the purpose of the trial
           (delimitation function). It should describe the offences alleged against the defendant in a sufficiently
           precise manner to allow him or her to assess, subjectively and objectively, the charges against him
           or her (art. 325 of the CCP; ATF 141 IV 132 consid. 3.4.1 p. 142 s.).




                                               CERTIFIED TRANSLATION
       Park Case #187135                           Page 4 of 16                     French > English Translation
Case
 Case2:15-cv-00328-JES-MRM
      2:13-cr-00183-VAP Document
                            Document
                                 285-1781Filed
                                            Filed
                                               02/03/20
                                                  09/30/19Page
                                                            Page
                                                               8 of1120
                                                                      of 39
                                                                         Page
                                                                      3000  PageID
                                                                                IDAve
                                                                           Marcus   #:5131
                                                                                      23797
                                                                                          Suite 1E6
                                                                                          Lake Success, NY 11042
                                                                                          www.parkeval.com



                                            -5




        The accusatory principle also aims to protect the right to an effective defense and the right to be
        heard (information function). Therefore the content of the indictment need to enable the defendant
        to explain himself or herself and prepare his or her defense effectively (ATF 141 IV 132 consid.
        3.4.1 p. 142 s.; 133 IV 235 consid. 6.2 p. 244 s. and quoted references). Articles 324 ss of CCP
        sets the indictment procedure, in particular the strict content of the indictment. According to Article
        325 of the CCP, the indictment specifies the actions alleged against the defendant, the place, date
        and time they were perpetrated, as well as their consequences and the perpetrator modus
        operandi (let. f); the offences committed and the applicable legal provisions in the public
        prosecutor's office opinion (let. g.) In other words, the indictment needs to contain the facts which,
        in the opinion of the public prosecutor, correspond to all the constituent elements of the offence
        alleged against the defendant (federal court decision 6B_668/2014 of December 22nd, 2017
        consid. 6.1).


1.3      A decision to suspend and refer the case for further investigation by the court of first instance
        pursuant to Art. 329 §. 2 CCP is a judgment concerning the progress and development of the
        proceedings. Consequently, an action is brought against him or her only in the event of an
        irreparable damage (ATF 143 IV 175 consid. 2.2).



2.       After a summary examination, the court finds that the indictment does not meet the requirements
         pursuant to the accusatory principle on the following matters.



3.       Item A. 1 of the indictment


3.1      The MPC reproaches Florian Homm, "in the course of his position as Chief Investment Officer
        (C10) and agent of the investment fund management company ABSOLUTE CAPITAL
        MANAGEMENT HOLDINGS Ltd (hereinafter ACMH)", with having cleverly misled ACMH and eight
        investment funds, called "Fonds Absolute", the latter having disposed of rights or property and
        suffered specific damages (p. 8). Since there are several deceived persons, there are several
        separate fraud charges, especially since it seems that one of the deceived person, ACMH, has, at
        first in any case, benefited from the alleged fraud committed to the detriment of the other people
        deceived, Fonds Absolute. In these circumstances, the requirements deriving from the accusatory
        principle request the prosecution to formulate separate charges for each offence committed,
        describing in a precise and concise manner, each time, the facts which, in its view, achieve the
        objective and subjective constituent elements of the offence concerned, if necessary by including
        them under separate headings.

        In this instance, although some of the constituent elements of the fraud offences, namely what
        appears to constitute the deceived people disposal of rights or property (even if this is not

                                            CERTIFIED TRANSLATION
      Park Case #187135                         Page 5 of 16                   French > English Translation
 Case
  Case2:15-cv-00328-JES-MRM
       2:13-cr-00183-VAP Document
                             Document
                                  285-1781Filed
                                             Filed
                                                02/03/20
                                                   09/30/19Page
                                                             Page
                                                                9 of1220
                                                                       of 39
                                                                          Page
                                                                       3000  PageID
                                                                                 IDAve
                                                                            Marcus   #:5132
                                                                                       23798
                                                                                        Suite 1E6
                                                                                        Lake Success, NY 11042
                                                                                        www.parkeval.com




       expressly mentioned as such) and the damages are specifically described in a specific manner, on
       the one hand, the "Fonds Absolute" (y. infra consid. 3.4) and, on the other hand, ACMH and both
       of them appear under separate chapters of item A. 1.5 (entitled "Damages"), this is not the case
       with the other constituent elements such as deceit, cunning, error, the causal link between these
       different constituent elements, the enrichment intention and purpose. It lies with the prosecution to
       describe clearly and precisely which fact is, in its view, a constituent element of which offence. This,
       so that, primarily, the defendant knows exactly what he or she is accused of, when, on what grounds
       and in what specific circumstances, and that he or she may prepare his or her defense accordingly.


       Moreover, it is to be considered that the more complex an indictment is, the more precisely the facts
       need to be described and the parts played by each of the stake holders need to be explained (perpe-
       trator, possible participant, aggrieved people; in the case of legal persons, natural persons having
       concretely acted).


3.2    The reproaches presented by the MPC against Florian Homm on the grounds of fraud are such as
       he was acting as ACMH's CIO, respectively responsible for managing the assets of Fonds Absolute,
       responsibilities he had from November 24th, 2005 ("Florian HOMM was appointed by ACMH, within
       the framework of a Service Agreement dated November 24th, 2005, C10, respectively responsible
       for managing the assets of the Fonds Absolute", p.9) and until his resignation from ACMH on
       September 18th, 2007.

       However, with regard to the actions of deception alleged against Florian Homme (A.1.3), some of
       them were committed before November 24th, 2005, or even after September 18th, 2007 (y. infra,
       consid. 3.3.1). Similarly, on the issue of damages, the MPC states that the Fonds Absolute
       disposed of rights or property and suffered damages between 2004 and September 2007 and
       ACMH between September 2005 and September 2007 (A. 1.5).



       These inconsistencies prevent the clear delimitation of the prosecution and the understanding
       of the reproaches, especially for the defendant and the defense.




                                           CERTIFIED TRANSLATION
      Park Case #187135                        Page 6 of 16                  French > English Translation
 Case
  Case2:15-cv-00328-JES-MRM
       2:13-cr-00183-VAP Document
                             Document
                                  285-1781
                                         Filed
                                             Filed
                                                02/03/20
                                                   09/30/19
                                                          Page
                                                            Page
                                                               10 of
                                                                  1320
                                                                     of 39
                                                                     3000 Page
                                                                           PageID
                                                                          MarcusID
                                                                                 Ave#:5133
                                                                                     23799
                                                                                     Suite 1E6
                                                                                     Lake Success, NY 11042
                                                                                     www.parkeval.com




                                           -7



3.3      On the issue of deception, Florian Homme is accused of having committed two types of actions:
         fraudulent investments in US Penny Stocks and tampering operations.

3.3.1     Regarding the fraudulent investments, the MPC reproaches Florian Homm with having, "in his
         capacity as ACMH CIO, respectively responsible for Fonds Absolute investments, [...] concluded,
         from September 2004 to September 2007, to the detriment of the pecuniary interests of the Fonds
         Absolute, several transactions relating to the purchase or subscription of the aforementioned U.S.
         Penny Stocks shares" (p. 21).

         The word "several", which is at least imprecise, does not help knowing how many transactions
         Florian Homm concluded exactly in that capacity during the relevant period. The following
         developments only add to the confusion as to the number of transactions and the period during
         which Florian Homm would have acted. The MPC presents a table (p. 22 and p. 23) intended to
         show the origin of Florian Homm's gains from HWM, which the MPC describes as illicit, in which
         32 transactions involving U.S. Penny Stocks having taken place between August 24th, 2005 and
         March 24th, 2008, thus a longer period than that for which the allegations (and the one
         concerned with the damages) are made. The MPC then describes the concrete part played by
         Florian Homm, for ACMH, but only on the occasion of eight (out of the 32) transactions that took
         place between November 29th, 2005 and July 31st, 2007 (a shorter period than the one
         mentioned in the preamble).

3.3.2    With regard to the tampering operations, the MPC describes eleven such operations "in
         connection with" the 32 transactions in the table on pages 22 and 23, which took place
         between September 19th, 2005 and August 31st, 2007, allegedly carried out "by Florian
         Homm and his associates", without it being specified who played what part in each of the
         relevant operations. In addition, the statement "Such tampering operations continued
         throughout the months of June, July and August 2007" (p.30) casts doubt on the
         completeness of the complaints submitted.

3.3.3     The accusatory principle implies that the defendant knows exactly the facts he is accused of,
         that they are described in a clear, concise and exhaustive manner, avoiding any risk of
         confusion, so that he may prepare his defense effectively. But, this is not the case here. For all
         practical purposes, it should be recalled that an indictment is not supposed to describe
         exemplary charges.




                                           CERTIFIED TRANSLATION
        Park Case #187135                      Page 7 of 16                French > English Translation
 Case
  Case2:15-cv-00328-JES-MRM
       2:13-cr-00183-VAP Document
                             Document
                                  285-1781
                                         Filed
                                             Filed
                                                02/03/20
                                                   09/30/19
                                                          Page
                                                            Page
                                                               11 of
                                                                  1420
                                                                     of 39
                                                                     3000 Page
                                                                           PageID
                                                                          MarcusID
                                                                                 Ave#:5134
                                                                                     23800
                                                                                       Suite 1E6
                                                                                       Lake Success, NY 11042
                                                                                       www.parkeval.com




                                           -8




3.4    In the introductory description of the fraud, the MPC states that Florian Homm cleverly misled
       eight Fonds Absolute under his management (p. 8). In Chapter A.1.2, dealing with contractual
       obligations, the MPC states that on specific dates, ACMH entered into "Investment Management
       Agreements" with 18 investment funds" called "Fonds Absolute" (p. 15 et seq.). Among these 18
       funds, the CPM identifies, by way of dashes, eight "groups" of funds. In each group, the first fund
       mentioned by the MPC is referred to by an acronym. Thus, eight funds are designated by the
       acronyms ARE, FAC, AGF, AEW, AOF, ALC, AAV and AIF, without any explanation for them. In the
       remainder of the indictment, when it does not deal with funds without distinction (the "Fonds
       Absolute"), the MPC refers to each fund in particular using one of the above-mentioned acronyms.
       For example, in the chapter on deception (A.1.3), in the table on pages 22 and 23, whenever a fund
       is named as the purchaser of U.S. Penny Stocks, it is done using one of the eight acronyms; similarly,
       on page 32, it is by means of the relevant acronyms that the MPC lists seven Fonds Absolute that
       invested in U.S. Penny Stocks.

       It therefore appears that, according to the MPC, there are a total of eight Fonds Absolute. However, it
       does not specify whether it means those designated by an acronym or the eight distinct groups, and if
       any, on what basis and why it created these groups.


       In addition to this, there is the fact the thirteen out of the (18) Fonds Absolute brought actions and
       submitted findings, which appeared to be the same as those made by the MPC in respect of the
       damages suffered by the "Fonds Absolute".


       The confusion and lack of precision of the indictment with regard to the Fonds Absolute
       prevents the defense, the parties in general and the court from effectively preparing the trial.


3.5    The MPC presents, repeatedly, amounts, always different, invested by the Fonds Absolute in
       the U.S. Penny Stocks. On page 21, the amount that the Fonds Absolute would have invested
       in the US Penny Stocks reaches USD 126,100,000 (which is the total amounts mentioned for
       each type of Penny Stocks), from September 2004 to September 2007. On page 32, as of August
       31st, 2007, the amount invested by the Fonds Absolute in US Penny Stocks would reach a total
       of EUR 389 million. On page 41, on the chapter of damages, the Fonds Absolute would have
       invested, from 2004 to September 2007, USD 229,408,798 in US Penny Stocks.
       Notwithstanding the issue of currency exchange, these are three entirely different amounts.




                                           CERTIFIED TRANSLATION
      Park Case #187135                        Page 8 of 16                  French > English Translation
     Case
      Case2:15-cv-00328-JES-MRM
           2:13-cr-00183-VAP Document
                                 Document
                                      285-1781
                                             Filed
                                                 Filed
                                                    02/03/20
                                                       09/30/19
                                                              Page
                                                                Page
                                                                   12 of
                                                                      1520
                                                                         of 39
                                                                         3000 Page
                                                                               PageID
                                                                              MarcusID
                                                                                     Ave#:5135
                                                                                         23801
                                                                                           Suite 1E6
                                                                                           Lake Success, NY 11042
                                                                                           www.parkeval.com




                                                         -9-




           As these inaccuracies prevent from achieving a clear picture of the situation, the prosecution is
           in violation of the accusatory principle.



4.         Item A.2 of the indictment


 4.1      As regards, first of all, the alleged actions on the grounds of the aggravated unfair
          management offense, the following should be noted:


4.1.1     According to the MPC, the "actions Florian HOMM is accused of and described in paragraph 1
          above also constitute an aggravated unfair management within the meaning of art. 158 Ch. 1,
          respectively Ch. 2 CP, to the detriment of ACMH and the Fonds Absolute, in so far as Florian
          HOMM has committed them in the context of his position as ACMH CIO, as well as the specific
          management powers that had been entrusted to him over the Fonds Absolute". It then described
          the position of Florian Homm as manager of the Fonds Absolute and ACMH (A.2.1). Under the
          heading "Breach of his management duty" (A.2.2), the MPC explains that Florian Homm
          breached "all the duties inherent to his position as manager and all the rules, whether legal or
          contractual, in matters of wealth management". Then there are some additions relating to rules
          that Florian Homm would have also ignored.

          This is contrary to the requirements deriving from the accusatory principle defined above in several
          respects.


 4.1.2    First of all, regarding the general reference to the actions described in item A.1, it is not for either
          the defense or the court to select or sort out the alleged actions of fraud (or, as discussed above,
          the charges) to identify those that would be likely to constitute one or in this case several offenses
          of aggravated unfair management. The constituent elements of fraud and aggravated unfair
          management are not identical. It lies with the prosecution to describe in a clear and concise manner,
          for each alleged offence, the specific facts which, in its view, are specific constituent elements of the
          offense. But, this is not the case here.


 4.1.3    Secondly, the MPC accuses Florian Homm of having committed several offences of
          aggravated unfair management, one committed to the detriment of ACMH and one, or several
          others, to the detriment of the Fonds Absolute. Indeed, it seems that not all the Fonds Absolute
          had the same investment purposes: "Florian HOMM did not achieve the finds investment
          purposes



                                              CERTIFIED TRANSLATION
         Park Case #187135                        Page 9 of 16                   French > English Translation
 Case
  Case2:15-cv-00328-JES-MRM
       2:13-cr-00183-VAP Document
                             Document
                                  285-1781
                                         Filed
                                             Filed
                                                02/03/20
                                                   09/30/19
                                                          Page
                                                            Page
                                                               13 of
                                                                  1620
                                                                     of 39
                                                                     3000 Page
                                                                           PageID
                                                                          MarcusID
                                                                                 Ave#:5136
                                                                                     23802
                                                                                          Suite 1E6
                                                                                          Lake Success, NY 11042
                                                                                          www.parkeval.com




                                                      -10-




         (investment purpose chapter), most of which indicated that they wanted to invest mainly in the
         European market". Since, in any case, two different aggrieved persons are concerned, it lies with the
         MPC to describe precisely the facts which, in its view, are the objective and subjective constituent
         elements of each offence of aggravated unfair management, setting out in particular the content and
         extent of the various management duties of the defendant towards each aggrieved person and -
         indicating in what way each of his legal and contractual duties has been breached. Using words such
         as "most" and "essentially" does not meet the precision requirements pursuant to the accusatory
         principle.


4.1.4    Thirdly, as the MPC complains of aggravated unfair management "within the meaning of Art. 158
         Ch. 1, respectively Ch. 2 CP", it is for them to describe precisely the facts which, in its view, are the
         constituent elements of each of the two variants of the offence, for each characteristic offence.

4.2      With regard to the subsidiary complaint of an aggravated breach of trust to the detriment of
         the Fonds Absolute of which Florian Homm is alleged to have been guilty, within the meaning
         of Art. 138 Ch. 1 and 2 CP, it also consists of a reference to the facts described under item
         A.1. of the indictment, to which is added a paragraph in the middle of the chapter dedicated
         to the breach of management duty in the context of the unfair management (A.2.2. 3 rd
         paragraph, p. 53). The considerations set out above (see supra consid. 4.1), also apply with
         regard to this charge, admittedly subsidiary, with even more reason as ACMH is not
         concerned by this charge, but only that the Fonds Absolute are. This implies a more specific
         delimitation of the facts by the prosecution.


4.3      Finally, the above considerations relating to item A.1 of the indictment also apply in respect of
         item A.2 (see Supra consid. 3).



5.        The primary purpose of the prosecution's delimitation and information functions is to ensure
         that the defendant knows exactly what he or she is accused of having committed, both
         objectively and subjectively, and is able to prepare his or her defense accordingly. The purpose
         of the final hearing of the defendant is first to record in writing, in a concise and clear form, the
         felonies which the defendant is accused of and the defendant's behavior (in Message of the
         Federal Council on the unification of the law of Criminal Procedure of December 21st, 2005, FF
         2006 1057, p.1253). In the present case, it should be noted that in the final hearing of Florian
         Homm, the questions concerning the facts relating to the charges of fraud, unfair management
         and breach of trust are dealt with under a common chapter, without any subsequent distinction



                                             CERTIFIED TRANSLATION
        Park Case #187135                        Page 10 of 16                  French > English Translation
 Case
  Case2:15-cv-00328-JES-MRM
       2:13-cr-00183-VAP Document
                             Document
                                  285-1781
                                         Filed
                                             Filed
                                                02/03/20
                                                   09/30/19
                                                          Page
                                                            Page
                                                               14 of
                                                                  1720
                                                                     of 39
                                                                     3000 Page
                                                                           PageID
                                                                          MarcusID
                                                                                 Ave#:5137
                                                                                     23803
                                                                                       Suite 1E6
                                                                                       Lake Success, NY 11042
                                                                                       www.parkeval.com




                                                       -11-



      between the facts constituting each of those three offences. Accordingly, the requirements of
      precision in the indictment for each of these three offences are all the more important.



6.     The PMC states that the facts on which the charges are based are also being prosecuted in the
       United States, stating that "the offence of security fraud prosecuted by the American criminal
       authorities is, according to the principle of abstract double criminality, comparable in Swiss law to
       that of fraud within the meaning of Art. 146 of the Criminal Code, which is a felony within the meaning
       of Art. 10 al. 2 PC sufficient to constitute the offence prior to money laundering" (p. 12). As for
       deception, the MPC states that "these tampering operations on U.S. Penny Stocks, respectively on
       the NAV [Net Asset Value, or inventory net value] of the Fonds Absolute, were held as acts of
       fraud by U.S. authorities in their indictment (First Superseding Indictment) filed on December
       2nd, 2015 against Florian HOMM, Todd FICETO, Colin and Craig HEATHERINGTON" (p.34).


      In view of the foregoing considerations and the two extracts from the above-mentioned indictment, in
      the event that, in his view, some of the facts of the indictment should be examined pursuant to Art.
      305bis Ch. 3 PC, the MPC is invited to state this clearly and to describe the facts concerned precisely.



7.     Items A.4.2 and B.2.1 of the indictment


      With regard to these allegations of fraud in the titles, the indictment is unclear as to whether the
      respective allegations concern the use of the false passport in the name of Colin Trainor or the
      use of one or several copies of the false passport in the name of Colin Trainor.


      It should also be noted that in item A.4.2 the MPC mentions that Urs Meisterhans gave the
      concerned banks a copy of the Irish passport in the name of Colin Trainor, on the instructions of
      Florian Homm, whereas in item B.2.1 Urs Meisterhans is not accused of having acted on the
      instructions of Florian Homm.

      Such inaccuracies prevent the concerned defendants and the court from clearly delineating the
      charges stated and, consequently, from effectively preparing the defense and the trial.




                                          CERTIFIED TRANSLATION
     Park Case #187135                        Page 11 of 16                  French > English Translation
     Case
      Case2:15-cv-00328-JES-MRM
           2:13-cr-00183-VAP Document
                                 Document
                                      285-1781
                                             Filed
                                                 Filed
                                                    02/03/20
                                                       09/30/19
                                                              Page
                                                                Page
                                                                   15 of
                                                                      1820
                                                                         of 39
                                                                         3000 Page
                                                                               PageID
                                                                              MarcusID
                                                                                     Ave#:5138
                                                                                         23804
                                                                                              Suite 1E6
                                                                                              Lake Success, NY 11042
                                                                                              www.parkeval.com




                                                 -12-




     8.      Item B.2.2.2 of the indictment


     8.1     With regard to the 25 allegations of forgery in the titles listed under this figure, the MPC accuses
             Urs Meisterhans "of having, in their capacity as manager, director, partner and asset manager, at
             SINITUS AG, in Küsnacht, between May 2003 and January 2013 at least, created and made use, in
             connection with the opening of the banking relations mentioned below, of the following forms A,
             designating a third party as having economic rights in relation to transactions carried out on behalf of
             Florian HOMM in particular" (p. 173). The following is a list of 23 items, listing 25 forms A and T, their
             respective dates of execution, as well as, in any case, the time of the opening of the relevant banking
             relations and the designation of the economic beneficiaries appearing in said forms.

             The general complaint concerns the creation and use, "in connection with the opening of banking
             relations", "in connection with transactions carried out on behalf of Florian Homm, in particular";
             such a statement is misleading in that it contains two distinct hypotheses, which are not formulated
             in an alternative manner.


             Some of the forms in the list drawn up by the MPC were also drawn up after the opening of the
             banking relations (item #2 [2e form A], 5, 8, 12, 13, 14, 22 and 23).


     8.2     In addition, being aware that the business relations between Urs Meisterhans and Florian
             started, according to the indictment, in May 2006 (p. 55 and p. 125), the prosecution does not
             specify how the forms drawn up before that date were false at the time they were drawn up (# 2, 3,
             5, 7, 10, 11, 14 and 18).

             The absence of a reason why a form constitutes, in the opinion of the MPC, a forgery, if any, at a
             given time, is almost systematic.


     8.3     In order to comply with the accusatory principle, the MPC is required to clearly and precisely
             describe the facts which, from their point of view, are the constituent elements of the offence of
             forgery in the titles and on what grounds, for each specific complaint, in order to enable the
             parties and the court to prepare effectively the trial.



9.           The indictment of February 20th, 2019 contains more than 650 charges against four defendants,
             for acts committed in the course of a period of about ten years.



                                                 CERTIFIED TRANSLATION
           Park Case #187135                         Page 12 of 16                  French > English Translation
 Case
  Case2:15-cv-00328-JES-MRM
       2:13-cr-00183-VAP Document
                             Document
                                  285-1781
                                         Filed
                                             Filed
                                                02/03/20
                                                   09/30/19
                                                          Page
                                                            Page
                                                               16 of
                                                                  1920
                                                                     of 39
                                                                     3000 Page
                                                                           PageID
                                                                          MarcusID
                                                                                 Ave#:5139
                                                                                     23805
                                                                                      Suite 1E6
                                                                                      Lake Success, NY 11042
                                                                                      www.parkeval.com




                                                    -13-



The case file consists of more than 1,000 folders of evidence (174 main evidence and 749 appendices, plus
151 folders containing documents from searches).

In a letter dated February 20th, 2019, sent separately from the indictment, the MPC states that "the
facts set out in the indictment are based on the entire file and in particular on the following elements".
This is followed by a list of 17 documents (for some of them quoted twice), including the final hearings
of the four defendants, two reports from the Federal Judicial Police and nine of the twelve financial
expert reports. For the majority of them, the documents are several hundred pages long, each with a
very large number of appendices. The MPC does not, however, specify which documents relate to
which charges. Such a manner of proceeding does not allow for immediate knowledge of the relevant
evidence (see decision of the Criminal Court of the Federal Criminal Court SK.2019.of May 10th, 2019
consid. 2.3 e 3 and quoted ref.)

With regard to money-laundering offences, in the 46 tables attached to the indictment, references to
specific bank documents are mentioned for some transactions. Reference is also made to one or more
of the above-mentioned financial analysis reports, which consist of several hundred pages and
appendices. There again, however, in many cases only the first page of said reports is mentioned. This
makes it difficult to easily understand how, for example, the percentages of money from a criminal origin
mentioned for each of the alleged operations were calculated.

With regard to all the other charges, namely those of professional fraud, aggravated unfair
management, aggravated breach of trust, forgery of titles, fraudulently obtaining a false statement,
fraudulent bankruptcy and breach of the obligation to disclose, no specific reference to documents in
the file is made in the indictment.

In view of the diversity, number and complexity of the offences involved, in order to facilitate the
examination of the prosecution and to enable the parties and the court to prepare effectively the trial, the
MPC is invited to state, in the body of the text or in footnotes, as precisely as possible, for each charge,
the references to the relevant topical documents, both of the hearings and reports and of their
appendices, giving the original section number of the acts.




                                           CERTIFIED TRANSLATION
      Park Case #187135                        Page 13 of 16                French > English Translation
 Case
  Case2:15-cv-00328-JES-MRM
       2:13-cr-00183-VAP Document
                             Document
                                  285-1781
                                         Filed
                                             Filed
                                                02/03/20
                                                   09/30/19
                                                          Page
                                                            Page
                                                               17 of
                                                                  2020
                                                                     of 39
                                                                     3000 Page
                                                                           PageID
                                                                          MarcusID
                                                                                 Ave#:5140
                                                                                     23806
                                                                                      Suite 1E6
                                                                                      Lake Success, NY 11042
                                                                                      www.parkeval.com




                                                   -14-




10.      The description of the alleged acts in items A.1, A.2, A.4.2, B.2.1 and B.2.2.2 are a breach to the
         accusatory principle. The prosecution is referred to these items for additions and/or amendments.


10.1      In view of the grounds for referral in respect of items A.1 and A.2, which in the view of the MPC
          include the pre-money laundering offences alleged in items A.3, B.1, C.1 and D.1, the latter are
          also likely to be subject to additions and/or amendments; the prosecution needs therefore be
          referred to these points.


10.2      Referring the case back to the MPC means that the proceedings are suspended. In order to
          allow the said authority to proceed, the MPC is returned the proceedings in the case and the
          case suspended does not remain pending before the Court (art. 329 §. 3 CCP).


11.      This decision is without cost (art. 421 §. 2 let. a CCP) and no costs are awarded.




                                           CERTIFIED TRANSLATION
       Park Case #187135                       Page 14 of 16                French > English Translation
    Case
     Case2:15-cv-00328-JES-MRM
          2:13-cr-00183-VAP Document
                                Document
                                     285-1781
                                            Filed
                                                Filed
                                                   02/03/20
                                                      09/30/19
                                                             Page
                                                               Page
                                                                  18 of
                                                                     2120
                                                                        of 39
                                                                        3000 Page
                                                                              PageID
                                                                             MarcusID
                                                                                    Ave#:5141
                                                                                        23807
                                                                                           Suite 1E6
                                                                                           Lake Success, NY 11042
                                                                                           www.parkeval.com




                                                      - 15-




On these grounds, the court rules:



    1.     SK.2019.12 procedure is suspended.



    2.     The case is referred back to the Public Prosecutor's Office of the Confederation for further
           investigation within the meaning of the recitals.



    3.     The suspended case does not remain pending before the Criminal Court of the Federal Criminal
           Court and the proceedings of the case are referred to the Public Prosecutor's office of the
           Confederation.



    4.     No costs shall be incurred nor shall expenses be awarded in respect of this decision.




On behalf of the Criminal Court of the Federal Criminal
Court


The presiding judge (signature)                     The Clerk (signature)
(




                                              CERTIFIED TRANSLATION
         Park Case #187135                        Page 15 of 16                 French > English Translation
 Case
  Case2:15-cv-00328-JES-MRM
       2:13-cr-00183-VAP Document
                             Document
                                  285-1781
                                         Filed
                                             Filed
                                                02/03/20
                                                   09/30/19
                                                          Page
                                                            Page
                                                               19 of
                                                                  2220
                                                                     of 39
                                                                     3000 Page
                                                                           PageID
                                                                          MarcusID
                                                                                 Ave#:5142
                                                                                     23808
                                                                                                            Suite 1E6
                                                                                                            Lake Success, NY 11042
                                                                                                            www.parkeval.com




                                                      -16-




Distribution (judicial act)
— Office of the public prosecutor of the Confederation, Ms. Graziella De Falco Haldemann, Federal P-
  rosecutor, route de Chavannes 31, PO BOX, 1001 Lausanne
— Mr. Marc Engler, Baumgartner Machler Rechtsanwâlte AG, Leiwenstrasse 2, PO BOX, 8022 Zurich
— Mr. Daniel U. Walder, Walder Hâusermann Rechtsanwâlte AG, Freiestrasse 204, PO BOX, 8032
  Zurich
— Mr. Lucius Richard Blattner, Tethong Blattner AG, Selnaustrasse 6, 8001 Zurich
— Mr. Peter Bettoni, Anwaltsbüro Bettoni & Partner, Hermann Götz-Strasse 21, PO BOX 2290, 8401
  Winterthur
 Mr. Jean-Marc Carnicé, rue Jacques-Balmat 5, PO BOX 5839, 1211 Genève 11
— Mr. Alec Reymond, @lex avocats, rue de Contamines 6, 1206 Genève Mr. Jan Berchtold,
  Bachmann Rechtsanwâlte AG, PO BOX, 8027 Zurich


Copy for information
— Complaints Court of the Federal Criminal Court (brevi manu)




Appeal before the Complaints Court of the Federal Criminal Court

An appeal against the ordinances, decisions and proceedings of the Criminal Court of the Federal Criminal Court as a court of
first instance, except for decisions of the Director of procedure, may be filed in writing and substantiated within 10 days before
the Complaints Court of the Federal Criminal Court (art. 393 §. 1 let. b and art. 396 §. 1 CCP; art. 37 § 1 LOAP).
The appeal may be lodged on the following grounds: violation of the law, including excess and abuse of discretion, denial of justice and
undue delay, incomplete or erroneous establishment of facts and untimeliness (art. 393, § 2 CCP).




                                                                    Federal Criminal Court
                                                                              2 5 SET. 2019
                                                                        VERSAND EXPEDITION /
                                                                            SPEDIZIONE


                                                      CERTIFIED TRANSLATION
        Park Case #187135                                 Page 16 of 16                        French > English Translation
Case
 Case2:15-cv-00328-JES-MRM
      2:13-cr-00183-VAP Document
                            Document
                                 285-1781
                                        Filed
                                            Filed
                                               02/03/20
                                                  09/30/19
                                                         Page
                                                           Page
                                                              20 of
                                                                 2320
                                                                    of 39
                                                                        Page
                                                                          PageID
                                                                             ID #:5143
                                                                                 23809

                             Park Evaluations




      Certification

                  Park Evaluations


      TRANSLATION CERTIFICATION:                 September 27, 2019


      This is to certify that the enclosed    French   to English
      translation (Park Case #187135) was made under my personal
      supervision by a qualified translator who is fluent in both
      languages, and that to the best of my knowledge and
      understanding is a true and complete rendition of the
      corresponding original document.




      ______________________________
      Howard Borenstein
      Case Manager




      Park Case # 187135




              3000 Marcus Avenue, Suite 1E6, Lake Success, NY 11572
                    Phone: (212) 581-8877 – Fax: (212) 581-8875
